Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a helical antenna including a feed point, and a pair of contact pins coupling the feed point to the wireless microphone, each contact pin having a first end connected to the feed point, wherein the contact pins include a primary contact pin and a redundant contact pin, and extend out from the feed point substantially perpendicular to the helical antenna, the two pins configured to operate as a single pin for electrically connecting the helical antenna to the wireless microphone.
Regarding independent claim 9, patentability exists, at least in part, with the claimed features of a helical antenna configured to transmit and receive wireless signals; a pair of contact pins comprising a primary contact pin and a redundant contact pin, each contact pin having a first end connected to a feed point of the helical antenna, wherein the two contact pins extend out from the feed point substantially perpendicular to the helical antenna and are configured to operate as a single pin for electrically connecting the helical antenna to the connector; an inner core supporting the helical 
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of coupling a feed end of an antenna element to the core unit, the feed end being connected to each of a primary contact pin and a redundant contact pin, wherein the two contact pins extend out from the feed point substantially perpendicular to the antenna element and operate as a single pin for electrically connecting the antenna element to the wireless microphone; wrapping the antenna element around the core unit to form a helical structure with a first free end of the antenna element positioned adjacent to the bottom end of the core unit; and coupling an outer shell to the core unit to cover the antenna element using a second manufacturing process.

Claims 2-8 depend from claim 1, claims 10-14 depend from claim 9, claims 16-20 depend from clam 15 and are included in the allowable subject matter.
Ng et al. (US 2015/0188226), Szopko et al. (US 2012/0163635), Huang et al. (US 2008/0231542), and Wenyao Chen (CN 202352820) are all cited as teaching some elements of the claimed invention including an antenna assembly for a microphone, a plurality of helical antennas with plurality of frequency bands, a plurality of contact pins, as well as, an antenna connector therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845